Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                            May 4, 2021

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    In the Matter of the Personal Restraint of
                                                      No. 54322-2-II
    COREAN OMARUS BARNES,
                                                      UNPUBLISHED OPINION
                   Petitioner.



          In this personal restraint petition (PRP), Corean Barnes seeks relief from some of

the community custody conditions imposed by the Indeterminate Sentencing Review

Board (ISRB) when he was released to community custody in 2017. We hold that his

PRP is time-barred under RCW 4.16.130.

                                            FACTS

          On October 6, 2017, the ISRB released Barnes to community custody and

imposed certain conditions, including the following:

          C. You must stay out of establishments, such as bars, taverns, casinos, and
          cocktail lounges, where alcohol is the primary beverage served or where
          you must be 21 years of age to enter.
          ....

          E. You must not enter Kitsap County without prior written approval of
          your CCO [community corrections officer] and the ISRB.
          ....

          G. You are prohibited from having any contact with [KB]1 whether in
          person, telephonically, through a third party, by mail or email, or any other
          means of communication without prior written approval of the ISRB.



1
    KB is Barnes’s daughter.
54322-2-II/2


Resp. to Pet., Ex. 1, Attach. G at 1.

       Barnes appealed conditions E and G, and the ISRB denied the appeal on October

26, 2017.

       Barnes filed this petition on January 29, 2020.

                                        ANALYSIS

       Barnes argues that the challenged conditions were not crime-related and should be

stricken. He also argues that conditions E and G constitute a banishment order and

interfere with his constitutional right to parent. However, Barnes did not file this petition

until more than two years after the conditions were imposed and upheld.

       In In re Personal Restraint of Heck, the court held that the two-year “catch all”

statute of limitations stated in RCW 4.16.130 for civil cases applied to PRPs challenging

prison disciplinary decisions. 14 Wn. App. 2d 335, 340-41, 470 P.3d 539 (2020), review

denied, 196 Wn.2d 1047 (2021). The court noted that “the standard time bar statute for

collateral attacks on judgment, RCW 10.73.090, does not apply as a prison disciplinary

proceeding is not a judgment.” Id. at 340. The court concluded, “Since the petition is an

original action established by the Supreme Court, the petition is civil in nature, and no

other statute or court rule expressly addresses time limits on filing in this context, we find

that RCW 4.16.130 applies.” Id. at 340-41.

       Like prison disciplinary decisions, ISRB decisions do not involve judgments and

therefore are not subject to RCW 10.73.090. And PRP challenges to ISRB decisions are

civil in nature. Heck, 14 Wn. App. 2d at 340-41. Therefore, as in Heck, we apply the

two-year statute of limitations in RCW 4.16.130 to Barnes’s PRP.




                                              2
54322-2-II/3


       Barnes did not file his PRP challenging the ISRB’s imposition of the community

custody conditions within two years. Therefore, RCW 4.16.130 bars his challenge.

                                   CONCLUSION

       We dismiss Barnes’s PRP as time-barred.



                                                 MAXA, P.J.


 We concur:



CRUSER, J.




VELJACIC, J.




                                          3